818 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Ward HALL, Plaintiff--Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS;  Medical College ofVirginia, Defendants-- Appellees.
No. 86-7471.
United States Court of Appeals, Fourth Circuit.
Submitted March 26, 1987.Decided May 4, 1987.

Before PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Judge.
David Ward Hall, appellant pro se.
Mary Sue Terry, Attorney General of Virginia, for appellee.
PER CURIAM:


1
David Ward Hall, a Virginia inmate, appeals from the district court's dismissal of his complaint under 42 U.S.C. Sec. 1983.


2
Hall's complaint alleged that he had been denied medical attention for an ear problem.  A statement filed by Hall in support of his claim revealed that four different physicans and a nurse had seen Hall on seven different occasions over a period of a few months.  An ear specialist had concluded that there was nothing wrong with Hall's ears.  The district court dismissed the complaint, concluding that Hall had alleged only a difference of opinion between himself and his physicians over the course of his treatment, and not acts or omissions showing deliberate indifference to his medical needs.  See Estelle v. Gamble, 429 U.S. 97, 105-06 (1976).


3
In an in forma pauperis case, the district court has broad discretion to dismiss the complaint without issuance of process when an examination of the record reveals that the action is "frivolous."    Bovce v. Alizaduh, 595 F.2d 948, 950-52 (4th Cir. 1979).  To satisfy the test of frivolousness under 28 U.S.C. Sec. 1915(d), the district court must find beyond doubt and under any arguable construction, "both in law and in fact," of the substance of the plaintiff's claim, that he would not be entitled to relief.  Boyce, supra, at 952 (citations omitted).  The district court has so found, and we cannot say that there was any abuse of discretion in this instance.


4
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment of the district court.


5
AFFIRMED.